FILED
                           NOT FOR PUBLICATION
                                                                            MAY 04 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10249

              Plaintiff - Appellee,              D.C. No. 2:14-cr-01439-SPL-1

 v.
                                                 MEMORANDUM*
OSCAR VASQUEZ PEREZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Steven Paul Logan, District Judge, Presiding

                       Argued and Submitted April 11, 2016
                            San Francisco, California

Before: D.W. NELSON, NOONAN, and O’SCANNLAIN, Circuit Judges.

      Oscar Vasquez Perez appeals the district court’s denial of his motion to

suppress evidence obtained from a Border Patrol stop. As the facts are known to

the parties, we repeat them only as necessary to explain our decision.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The Border Patrol officer needed only reasonable suspicion to stop Vasquez

Perez and to conduct a limited inquiry into the immigration status of his car’s

occupants. See United States v. Brignoni-Ponce, 422 U.S. 873, 881 (1975); United

States v. Valdes-Vega, 738 F.3d 1074, 1078 (9th Cir. 2013) (en banc).

“Reasonable suspicion is defined as a particularized and objective basis for

suspecting the particular person stopped of criminal activity.” Valdes-Vega, 738

F.3d at 1078 (internal quotation marks omitted). The standard “is not a particularly

high threshold to reach,” and although a mere hunch will not suffice, “‘the

likelihood of criminal activity need not rise to the level required for probable

cause, and it falls considerably short of satisfying a preponderance of the evidence

standard.’” Id. (quoting United States v. Arvizu, 534 U.S. 266, 274 (2002)).

      Such standard is satisfied in view of the totality of the circumstances in this

case. Vasquez Perez drove through Dome Valley—an area close to the U.S. border

and known for alien smuggling—in a car that the officer noted was unusual for the

area, was poorly suited for driving on the area’s rough terrain, and was visibly

sagging in the rear. The officer also observed that one of Vasquez Perez’s

passengers was dressed unusually for work in the area, and that she seemed

preoccupied with the sight of the officer’s marked patrol car, despite the daily

presence of Border Patrol in the area. Moreover, as the officer followed Vasquez


                                           2
Perez, he observed Vasquez Perez proceed along a route that was unusual for

traffic in the area, that included a section of unpaved road (in a car ill-equipped to

handle such roads), and that was consistent with an effort to avoid a known Border

Patrol checkpoint along a nearby highway. Even if none of these individual facts

would alone establish reasonable suspicion, the unique combination of all

circumstances taken together led the officer reasonably to suspect that Vasquez

Perez was engaged in transporting illegal aliens. See Arvizu, 534 U.S. at 274–78;

Valdes-Vega, 738 F.3d at 1078–81.

      The district court did not err in denying Vasquez Perez’s motion to suppress.

      AFFIRMED.




                                           3